Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David M. Thimmig on Friday, March 26, 2021.

The application has been amended as follows:
Claim 1, line 17, replaced “the” at the end of the line with --a--.

Claim 24.  The fishing hook assembly of claim 23 wherein the at least a part of the head portion of the shaft that is embedded within the jig head includes at least a terminal end of the head portion of the shaft.

Claim 25.  The fishing hook assembly of claim 23 wherein the at least a part of the head portion of the shaft that is embedded within the jig head includes at least part of a generally straight portion of the head portion.
 a part of the head portion of the shaft that is embedded within the jig head further includes at least a terminal end of the head portion of the shaft.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose a fishing hook assembly comprising wherein the tie rail portion includes a second end where the tie rail portion extends outwardly from the outer surface of the side of the jig head at a location that is spaced from the first end of the tie rail portion and from the distal end of the jig head more than a distance between the tie rail portion and the outer surface of the side of the jig head.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA